Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2022 has been entered.

Response to Arguments
In communications filed on 9/9/2022, claims 1-4, 11, 12, and 15 are presented for examination. Claims 1, 11, 12, and 15 are independent.
Amended claim(s): 1, 11, 12, and 15.
Rejection of claims under 35 USC 112 is withdrawn in view of amendments to the claims.
Applicants’ arguments, see Applicant Arguments/Remarks filed 9/9/22, with respect to claim(s) rejected under 35 USC 101 have been fully considered but are not persuasive. Claims recite abstract idea of generating shares of a secret and reconstructing the secret based on a mathematical formula (i.e., Shamir’s secret sharing algorithm and its derivative) and the abstract idea of mental process of performing mathematical calculations. Claims do not integrate a practical application of the abstract idea in the claims. Note exchanging data between devices over a network as nominally recited in the amended claims does not add “significantly more” to the claims that are directed to implementing a mathematical algorithm. Note the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1, 11, 12, and 15 is/are directed to a method, device and system (apparatus). The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. § 101. When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) and determine whether the recited abstract idea is integrated into a practical application in the claims (i.e., Step 2A, prongs 1-2), and it must additionally be determined whether the claim contains any additional elements that transform the exception into patent­eligible subject matter. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (i.e., Step 2B). See 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register on 01/07/2019 and Alice Corporation Pty. Ltd. i/. CLS Bank International, et al., 573 U.S. (2014) .
Step 1: Identifying Statutory Categories 
In the present case, claim(s) is/are directed to method, device and system for generating shares of a secret in accordance with Shamir’s secret sharing scheme and reconstructing the secret - falls into one of the four statutory categories (i.e., process, machine). Nevertheless, the claims fall within the judicial exception of an abstract idea. 
Step 2A (prong 1): Identifying a Judicial Exception 
The Supreme Court and Federal Circuit have identified abstract ideas in patent claims by making comparisons to concepts found in past decisions to be judicial exceptions to eligibility. July 2015 Update on Subject Matter Eligibility, 80 Fed. Reg. 45429 
(July 30, 2015) ("IEG Update"). The July Update summarizes concepts the courts have considered to be abstract ideas by associating eligibility decisions with judicial descriptors  (e.g., "an idea of itself," "certain methods of organizing human activities", "mathematical relationships and formulas") based on common characteristics. These associations define the judicial descriptors in a manner that stays within the confines of the judicial precedent, with the understanding that these associations are not mutually exclusive, i.e., some concepts may be associated with more than one judicial descriptor. 
The abstract functions of the claims in the case are claim(s) is/are directed to
“a share [x]i ϵ Fm of plaintext x in accordance with the Shamir's secret sharing scheme is expressed by N shares [xo]i, ..., [xN-l]i which satisfy m = m(0)+...+m(N-1) and [xj]i ϵ Fm(j), and the share generating device includes a function operation unit that obtains a function value ri = Pm(i(-))(si) ϵ Fm(i(-)) of an input seed si, a first secure computation unit…, and a share generation unit that obtains information containing the seed si and the third calculated value zi as a share SSi of the plaintext x in secret sharing and outputs the share SSi” as in claims 1 and 12;

“an input unit that accepts N shares SSo, ..., SSN1, an arithmetic unit that obtains a member xi = zi-Pm(i)(Si(+)) ϵ Fm(i) using a third calculated value zi ϵ Fm(i) contained in a share SSi and a seed si(+) contained in a share SSi(+), and a concatenation unit that obtains a reconstructed value x ϵ Fm which is expressed by members xo, ..., xN-1 obtained in the arithmetic unit” as in claims 6 and 13;

“a share [x]i ϵ Fm of plaintext x in accordance with the Shamir's secret sharing scheme is expressed by N shares [xo]i, ..., [xN-l]i which satisfy m = m(0)+...+m(N-1) and [xj]i ϵ Fm(j), and the share generating device includes a function operation unit that obtains a function value ri = Pm(i(-))(si) ϵ Fm(i(-)) of an input seed si, a first secure computation unit…, and a share generation unit that obtains information containing the seed si and the third calculated value zi as a share SSi of the plaintext x in secret sharing and outputs the share SSi” and a reconstructing device including at least “a second input unit that accepts N shares SSo, ..., SSN1, an arithmetic unit that obtains a member xi = zi-Pm(i)(Si(+)) ϵ Fm(i) using the third calculated value zi ϵ Fm(i) contained in a share SSi and a seed si(+) contained in a share SSi(+), and a concatenation unit that obtains a reconstructed value x ϵ Fm which is expressed by members xo, ..., xN-1 obtained in the arithmetic unit” as in claim 11.
As such, the abstract idea is method, device and system for generating shares of a secret and reconstructing the secret based on mathematical computations. Therefore, the claims fall under at least the category of mathematical relations/formulas. The claims encompass simply a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper." Looking at the elements of the claims, for each of the claims, shares are generated by using mathematical operations/correlations which was ruled abstract in:
Organizing and manipulating information through mathematical correlations (Digitech);
A mathematical formula for calculating parameters indicating an abnormal condition (Grams).
Furthermore, the invention is nothing more than generating shares by applying mathematical formula as described in the claims that can be performed mentally. The steps are similar to concepts and ideas that have been identified as abstract by the courts. For example, a mathematical formula for calculating parameters indicating an abnormal condition (Grams). While the specific facts of the case differ from these cases, the claims are still directed to applying mathematical concepts to generate shares of a secret and reconstruct the secret, i.e., mental process. Further, each and every step can be performed mentally and with pen and paper. A computer is not necessary to perform mathematical functions.

Step 2A (prong 2) Identifying an integrated practical Application
Under step 2A (prong 1) of the 101 analysis, claims recite abstract idea of generating shares of a secret and reconstructing the secret based on a mathematical formula and the abstract idea of mental process of performing mathematical calculations. Claims do not integrate a practical application of the abstract idea in the claims (step 2A, prong)
Finding the claims to be directed toward an abstract idea, however, is not the end of the inquiry. See Mayo Collaborative Servs. v. Prometheus Labs. Inc., 132 S. Ct. 1289, 1297 (2012). Rather, the second step requires determining whether additional substantive limitations narrow, confine, or otherwise tie down the claim so that, in practical terms, it does not cover the full abstract idea itself. Another way of stating the test is whether the claim language provides "significantly more" than the abstract idea itself. 
Step 2B: Considering Additional Elements
The considerations are whether the claim includes:
•	Improvements to another technology or technical field;
•	Improvements to the functioning of the computer itself;
•	Applying the judicial exception with, or by use of, a particular machine
•	Effecting a transformation or reduction of a particular article to a different state or thing;
•	Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claims to a particular useful application;
•	Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. 
Applying the test to the claims in the application, the structural elements of the claims, which include a generic device, modules when taken in combination with the functional elements claim(s) is/are directed to method, device and system for performing mathematical calculations, together do not offer "significantly more" than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment (a general purpose device). When considered as an ordered combination, the Examiner does not find any combination of the additional elements that amounts to more than the sum of the parts. The Examiner finds that the Individual elements of the claims are performing their intended roles and functions. In most cases, the additional elements are applied merely to carry out data processing, as discussed above, which fall under well-understood, routine, and conventional functions of generic computers - in our common day-to-day interactions. Note: Applicant's disclosure states a generic computer processor or machine is used to execute the program (instant specification pp [0061). Therefore, the claimed interactions of the various generically recited methods / devices lacks an unconventional step that confines the claim to a particular useful application in the sense that the result is equivalent to purely mental activity, e.g., generating a number. Dependent claims are rejected based on the aforementioned rationale discussed in the rejection of the independent claims because the claims merely recite variations of the mathematical formula without integrating the model into a practical application. 
Dependent claims 2-4 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they repeat the essential elements of claim 1. Dependent claim 2-4 do not remedy the defects of claim 1 because they do not include nor introduce any additional elements, whether alone or in combination, that provide significantly more to the abstract ideas of claim 1. Thus dependent claims inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rational as applied to their parent claims above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995. The examiner can normally be reached Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ZAIDI/Primary Examiner, Art Unit 2432